DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-15, filed 6/10/2022, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. §102 and 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leininger et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Leininger et al. (WO 2014/072373 with U.S. Patent Publication Number 2018/0363806 provided as the English equivalent).
Regarding Claim 1:
Leininger et al. discloses a conductor arrangement for an inductive power transfer, the conductor arrangement comprising at least three coils that are arranged along a longitudinal axis and that are formed of at least one conductor (Fig. 11, conductor arrangement as shown comprising cable bearing elements 1a, 1d, 1g, 1j further comprising a coil, or coils, as discussed, and their related discussion; see, for example, paragraph 0081 which discloses the arrangement includes at least three coils shown in the form of coils provided within the respective cable bearing elements; i.e. cable bearing elements 1a, 1d, 1g, 1j, etc. comprising a respective coil, or coils, and each cable bearing element arranged along a longitudinal axis as shown), wherein the conductor arrangement comprises at least two winding heads that are arranged opposite to one another and in which conductor sections of each of the coils extend along one another as well as along the longitudinal axis (Fig. 11, winding heads shown as the upper portion and lower portion of the cable bearing elements 1a, 1d, 1g, 1j, etc., as shown below, and their related discussion; see, for example, paragraphs 0050, 0081-0082, etc. which disclose the conductor section may be stacked, as well as placed together in longitudinal sections, and may partly overlap longitudinal sections; see, fig. 11 with annotations made below such as a dotted line representing the “longitudinal axis” and an upper and lower circular portion highlighting the respective “winding heads”),
    PNG
    media_image1.png
    320
    650
    media_image1.png
    Greyscale


wherein, within at least one of the two winding heads, the conductor sections of a first and second coil that extend along the longitudinal axis are arranged at a first distance to one another, the first distance being equal to or larger than zero (Fig. 11, cable bearing elements 1a and 1d, for example, as shown, and their related discussion; see, for example, paragraphs 0050, 0081-0082, etc. which disclose said sections, as shown, are arranged at a respective distance equal to or larger than zero with respect to one another), and the conductor section of the third coil that extends along the longitudinal axis is arranged at second distances to said conductor sections of the first and second coil, the second distances being larger than the first distance (Fig. 11, cable bearing element 1j, for example, which is spaced at respective distances to cable bearing elements 1a, 1d, etc. as shown, and their related discussion; see, for example, paragraphs 0050, 0081-0082, etc.). While Leininger discloses, and clearly shows, the respective distances of cable bearing element 1j to 1a and 1d, respectively, being larger than the distance between 1a to 1d (i.e. the distance from 1j to 1a being the distance of 1g+1d, and the distance from 1j to 1d being at least the distance of 1g as shown), Leininger fails to explicitly teach the second distances being larger than the first distance.





However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leininger to teach the second distances being larger than the first distance, since it has been held that discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233. In this instance, the selection of a desired distance between the respective conductor sections would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Regarding Claim 3:
Leininger teaches the limitations of the preceding claim 1. Leininger further discloses wherein the first distance and the second distances extend along an axis that is parallel to a plane in which at least one of the coils are formed (Fig. 11, distances as shown between respective cable bearing elements 1a, 1d, 1j, etc. as discussed above and their related discussion; see, for example, paragraphs 0050, 0081-0082, etc.; said first distance and second distances extend along an axis that is parallel to the plane of the longitudinal axis, for example).
Regarding Claim 4:
Leininger teaches the limitations of the preceding claim 1. Leininger further discloses wherein the first distance and the second distances are horizontal distances (Fig. 11, distances as shown between respective cable bearing elements 1a, 1d, 1j, etc. as discussed above and their related discussion; see, for example, paragraphs 0050, 0081-0082, etc.; said first distance and second distances, as shown, are spaced in a horizontal manner along the longitudinal axis).
Regarding Claim 14:
Leininger teaches the limitations of the preceding claim 1. Leininger further discloses an inductive power transfer arrangement, comprising a primary side configured to produce an electromagnetic field and a secondary side configured to receive the electromagnetic field, thereby producing a magnetic induction at the secondary side (see, for example, paragraphs 0003-0004, 0009, 0011-0012, 0023, etc.), wherein at least one of the primary and secondary sides comprises a conductor arrangement according to claim 1 (see claim 1 above).
Regarding Claim 15:
Leininger teaches the limitations of the preceding claim 14. Leininger further discloses wherein the secondary side is arranged onboard a land vehicle and the primary side is arranged in the surroundings of the land vehicle (see, for example, paragraphs 0003-0004, 0009, 0011-0012, 0023, etc.).
Regarding Claim 16:
Leininger et al. discloses a method for providing a conductor arrangement for an inductive power transfer, comprising forming at least three coils to form a conductor arrangement and such that the coils are arranged along a longitudinal axis, and (Fig. 11, conductor arrangement as shown comprising cable bearing elements 1a, 1d, 1g, 1j further comprising a coil, or coils, as discussed, and their related discussion; see, for example, paragraph 0081 which discloses the arrangement includes at least three coils shown in the form of coils provided within the respective cable bearing elements; i.e. cable bearing elements 1a, 1d, 1g, 1j, etc. comprising a respective coil, or coils, and each cable bearing element arranged along a longitudinal axis as shown), such that at least two winding heads are formed that are arranged opposite to one another and in which conductor sections of each of the coils extend along one another as well as along the longitudinal axis (Fig. 11, winding heads shown as the upper portion and lower portion of the cable bearing elements 1a, 1d, 1g, 1j, etc., as shown below, and their related discussion; see, for example, paragraphs 0050, 0081-0082, etc. which disclose the conductor section may be stacked, as well as placed together in longitudinal sections, and may partly overlap longitudinal sections; see, fig. 11 with annotations made below such as a dotted line representing the “longitudinal axis” and an upper and lower circular portion highlighting the respective “winding heads”),
    PNG
    media_image1.png
    320
    650
    media_image1.png
    Greyscale


and, such that, within at least one of the two winding heads, the conductor sections of a first and second coil that extend along the longitudinal axis are arranged at a first distance to one another, the first distance being equal to or larger than zero (Fig. 11, cable bearing elements 1a and 1d, for example, as shown, and their related discussion; see, for example, paragraphs 0050, 0081-0082, etc. which disclose said sections, as shown, are arranged at a respective distance equal to or larger than zero with respect to one another), and the conductor section of the third coil that extends along the longitudinal axis is arranged at second distances to said conductor sections of the first and second coil, the second distances being larger than the first distance (Fig. 11, cable bearing element 1j, for example, which is spaced at respective distances to cable bearing elements 1a, 1d, etc. as shown, and their related discussion; see, for example, paragraphs 0050, 0081-0082, etc.). While Leininger discloses, and clearly shows, the respective distances of cable bearing element 1j to 1a and 1d, respectively, being larger than the distance between 1a to 1d (i.e. the distance from 1j to 1a being the distance of 1g+1d, and the distance from 1j to 1d being at least the distance of 1g as shown), Leininger fails to explicitly teach the second distances being larger than the first distance.





However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leininger to teach the second distances being larger than the first distance, since it has been held that discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233. In this instance, the selection of a desired distance between the respective conductor sections would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Claim(s) 2, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leininger et al. (WO 2014/072373 with U.S. Patent Publication Number 2018/0363806 provided as the English equivalent) in view of Leem (U.S. Patent Publication Number 2019/0272943).
Regarding Claim 2:
Leininger teaches the limitation of the preceding claim 1. Leininger fails to explicitly teach wherein the third coil is arranged at least partially between the first and second coil when viewed along the longitudinal axis.
However, Leem discloses wherein the third coil is arranged at least partially between the first and second coil when viewed along the longitudinal axis (Fig. 13, third coil 1330 at least partially placed between coils 1310 and 1320 as shown, and their related discussion; see, for example, paragraphs 0260-0269). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leininger to arrange the third coil at least partially between the first and second coil, as taught within Leem, to achieve a desired resonance relationship/characteristic. Furthermore, it has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding Claim 5:
Leininger teaches the limitations of the preceding claim 3. Leininger fails to teach wherein the third coil has a reduced lateral dimension compared to the first and second coil, said lateral dimension extending between the winding heads.
However, Leem discloses wherein the third coil has a reduced lateral dimension compared to the first and second coil, said lateral dimension extending between the winding heads (Fig. 13, third coil 1330 as shown with a reduced lateral dimension in relation to coils 1310 and 1320, and their related discussion; see, for example, paragraphs 0260-0269). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leininger to provide a coil having a reduced lateral dimension, as taught within Leem, to achieve a desired resonance relationship/characteristic. Furthermore, selecting a given coil dimension would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Regarding Claim 6:
Leininger teaches the limitations of the preceding claim 1. While Leininger discloses the first distance and second distances extend along an axis that is parallel to a plane in which at least one of the coils are formed, Leininger fails to teach wherein the first distance and the second distances extend along an axis that is non-parallel to a plane in which at least one of the coils are formed.
However, Leem discloses wherein the first distance and the second distances extend along an axis that is non-parallel to a plane in which at least one of the coils are formed (Figs. 13-16, coils 1310/1410/1510/1610, 1320/1420/1520/1620, 1330/1430/1530/1630, etc. which are shown having distances that extend along a vertical axis, i.e. orthogonal to a plane in which at least one of the coils are formed, and their related discussion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leininger to provide distances along a non-parallel axis, as taught within Leem, to achieve a desired resonance relationship/characteristic.
Regarding Claim 7:
Leininger teaches the limitations of the preceding claim 1. Leininger fails to teach wherein the first distance and the second distances are vertical distances.
However, Leem discloses wherein the first distance and the second distances are vertical distances (Figs. 13-16, coils 1310/1410/1510/1610, 1320/1420/1520/1620, 1330/1430/1530/1630, etc. which are shown having distances that extend along a vertical axis, i.e. orthogonal to a plane in which at least one of the coils are formed, and their related discussion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leininger to provide distances that are vertical, as taught within Leem, to achieve a desired resonance relationship/characteristic.
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leininger et al. (WO 2014/072373 with U.S. Patent Publication Number 2018/0363806 provided as the English equivalent) in view of Leem (U.S. Patent Publication Number 2019/0272943) and in further view of Thornton et al. (U.S. Patent Publication Number 6,499,701).
Regarding Claim 8:
Leininger teaches the limitations of the preceding claim 6. While Leininger discloses a magnetisable material, Leininger fails to teach wherein, within each winding head, a magnetisable material is arranged between the conductor section of the third coil and a conductor section of one of the first and second coil.






































However, Thornton et al. discloses wherein, within each winding head, a magnetisable material is arranged between the conductor section of the third coil and a conductor section of one of the first and second coil (Fig. 2, ferromagnetic structure 1 coupled between windings 2 and 6, and their related discussion; see, for example, Col. 5, line 45- Col. 6, line 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leininger to arrange a magnetisable material between conductor sections, as taught within Thornton, to help reduce interference induced within the conductor sections, thereby allowing for a more guided flux pattern.
Regarding Claim 9:
Modified Leininger teaches the limitations of the preceding claim 8. Modified Leininger, in further view of Thornton, discloses wherein magnetisable material is arranged between the respective conductor sections when viewed along an axis that is non-parallel to a plane in which at least one of the coils are formed (Fig. 2, ferromagnetic structure 1 coupled between windings 2 and 6 as shown, and their related discussion; see, for example, Col. 5, line 45- Col. 6, line 24).
Regarding Claim 10:
Modified Leininger teaches the limitations of the preceding claim 8. Modified Leininger, in further view of Thornton, discloses wherein magnetisable material is formed as a projection extending at least partially in parallel to a plane in which at least one of the coils are formed (Fig. 2, ferromagnetic structure 1 coupled between windings 2 and 6 as shown, and their related discussion; see, for example, Col. 5, line 45- Col. 6, line 24).
Regarding Claim 11:
Modified Leininger teaches the limitations of the preceding claim 8. Modified Leininger, in further view of Thornton, discloses wherein magnetisable material is part of a shielding assembly that extends along each winding head (Fig. 2, ferromagnetic structure 1 coupled between windings 2 and 6 as shown, and their related discussion; see, for example, Col. 5, line 45- Col. 6, line 24).







Claim(s) 12-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leininger et al. (WO 2014/072373 with U.S. Patent Publication Number 2018/0363806 provided as the English equivalent) in view of Thornton et al. (U.S. Patent Publication Number 6,499,701).
Regarding Claim 12:
Leininger teaches the limitations of the preceding claim 1. While Leininger discloses a magnetisable material (Fig.’s 1-4, 9, 11, etc., guiding channel 2, cable bearing elements 1a-1l and their related discussion; see, for example, paragraph 0023 which discloses a ferrite element as a magnetic guiding element), Leininger fails to explicitly teach wherein, within each winding head, a magnetisable material is placed opposite a side of the conductor section of the third coil, said side facing away from the first and second coil.
However, Thornton et al. discloses wherein, within each winding head, a magnetisable material is placed opposite a side of the conductor section of the third coil, said side facing away from the first and second coil (Fig. 2, ferromagnetic structure 1 coupled between windings 2 and 6, and their related discussion; see, for example, Col. 5, line 45- Col. 6, line 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leininger to arrange a magnetisable material between conductor sections, as taught within Thornton, to help reduce interference induced within the conductor sections, thereby allowing for a more guided flux pattern.
Regarding Claim 13:
Leininger et al. discloses a conductor arrangement for an inductive power transfer, the conductor arrangement comprising at least three coils that are arranged along a longitudinal axis and that are formed of at least one conductor (Fig. 11, conductor arrangement as shown comprising cable bearing elements 1a, 1d, 1g, 1j further comprising a coil, or coils, as discussed, and their related discussion; see, for example, paragraph 0081 which discloses the arrangement includes at least three coils shown in the form of coils provided within the respective cable bearing elements; i.e. cable bearing elements 1a, 1d, 1g, 1j, etc. comprising a respective coil, or coils, and each cable bearing element arranged along a longitudinal axis as shown), wherein the conductor arrangement comprises at least two winding heads that are arranged opposite to one another and in which conductor sections of each of the coils extend along one another as well as along the longitudinal axis (Fig. 11, winding heads shown as the upper portion and lower portion of the cable bearing elements 1a, 1d, 1g, 1j, etc., as shown below, and their related discussion; see, for example, paragraphs 0050, 0081-0082, etc. which disclose the conductor section may be stacked, as well as placed together in longitudinal sections, and may partly overlap longitudinal sections; see, fig. 11 with annotations made below such as a dotted line representing the “longitudinal axis” and an upper and lower circular portion highlighting the respective “winding heads”).
    PNG
    media_image1.png
    320
    650
    media_image1.png
    Greyscale


While Leininger discloses, a magnetisable material (Fig.’s 1-4, 9, 11, etc., guiding channel 2, cable bearing elements 1a-1l and their related discussion; see, for example, paragraph 0023 which discloses a ferrite element as a magnetic guiding element), Leininger fails to explicitly teach wherein a magnetisable material is placed between at least two of the conductor sections within at least one of the winding heads.
However, Thornton et al. discloses wherein a magnetisable material is placed between at least two of the conductor sections within at least one of the winding heads (Fig. 2, ferromagnetic structure 1 coupled between windings 2 and 6, and their related discussion; see, for example, Col. 5, line 45- Col. 6, line 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leininger to arrange a magnetisable material between conductor sections, as taught within Thornton, to help reduce interference induced within the conductor sections, thereby allowing for a more guided flux pattern.
Regarding Claim 17:
Leininger et al. discloses a method for providing a conductor arrangement for an inductive power transfer, comprising forming at least three coils of a conductor arrangement, such that the coils are arranged along a longitudinal axis (Fig. 11, conductor arrangement as shown comprising cable bearing elements 1a, 1d, 1g, 1j further comprising a coil, or coils, as discussed, and their related discussion; see, for example, paragraph 0081 which discloses the arrangement includes at least three coils shown in the form of coils provided within the respective cable bearing elements; i.e. cable bearing elements 1a, 1d, 1g, 1j, etc. comprising a respective coil, or coils, and each cable bearing element arranged along a longitudinal axis as shown), such that at least two winding heads are formed that are arranged opposite to one another and in which conductor sections of each of the coils extend along one another as well as along the longitudinal axis (Fig. 11, winding heads shown as the upper portion and lower portion of the cable bearing elements 1a, 1d, 1g, 1j, etc., as shown below, and their related discussion; see, for example, paragraphs 0050, 0081-0082, etc. which disclose the conductor section may be stacked, as well as placed together in longitudinal sections, and may partly overlap longitudinal sections; see, fig. 11 with annotations made below such as a dotted line representing the “longitudinal axis” and an upper and lower circular portion highlighting the respective “winding heads”).
    PNG
    media_image1.png
    320
    650
    media_image1.png
    Greyscale


While Leininger discloses, a magnetisable material (Fig.’s 1-4, 9, 11, etc., guiding channel 2, cable bearing elements 1a-1l and their related discussion; see, for example, paragraph 0023 which discloses a ferrite element as a magnetic guiding element), Leininger fails to explicitly teach wherein a magnetisable material is placed between at least two of the conductor sections within at least one of the winding heads.
However, Thornton et al. discloses wherein a magnetisable material is placed between at least two of the conductor sections within at least one of the winding heads (Fig. 2, ferromagnetic structure 1 coupled between windings 2 and 6, and their related discussion; see, for example, Col. 5, line 45- Col. 6, line 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leininger to arrange a magnetisable material between conductor sections, as taught within Thornton, to help reduce interference induced within the conductor sections, thereby allowing for a more guided flux pattern.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                           
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836